                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

JOSE GARCIA,                                  :
     Plaintiff,                               :   CIVIL CASE NO.
                                              :   3:16cv852(JCH)
       v.                                     :
                                              :
UNIVERSITY OF CONNECTICUT                     :
HEALTH CARE CENTER, ET AL.,                   :   DECEMBER 21, 2018
     Defendant.                               :

    RULING RE: PLAINTIFF’S MOTION TO AMEND COMPLAINT (DOC. NO. 99)

       Now appearing through appointed, pro bono counsel, the plaintiff has moved for

leave to amend his Complaint in two principle respects. First, the plaintiff seeks to add

certain correctional officers and the acting deputy warden as party defendants. Second,

the plaintiff seeks to add a request for injunctive relief concerning the use of Behavioral

Observation Status in connection with the use of in-cell restraints for prisoners with

severe mental health issues. See Memorandum in Support of Motion for Leave to

Amend His Complaint (“Plaintiff’s Mem.”) (Doc. No. 99-2) at 1-2. Defendants oppose

the request to amend in both regards.

       Having reviewed the plaintiff’s Motion and Memorandum, the court determines to

deny the Motion to Amend. While the court appreciates the work invested by pro bono

counsel in their efforts to vigorously prosecute the plaintiff’s claims, the court concludes

that the plaintiff has waited too long to raise the issue of adding additional parties. The

defendants, in opposing the Motion to Amend, state that, more than a year and one-half

before this Motion was made, the defendants in discovery provided the plaintiff with “a

redacted version of the incident report generated on May 6, 2014.” Defendants’

Objection to Motion for Leave to Amend His Complaint (Doc. No. 102) at 5. That



                                             1
incident report identified all persons involved in the incident at issue in this case.

Moreover, the addition of a request for injunctive relief requires a defendant in his or her

official capacity. None of the current defendants are named in their official capacities.

       The case is past the summary judgment stage, a Ruling has issued, and it is

ready for trial. While the court appreciates that the plaintiff was proceeding pro se, and

now with the benefit of appointed counsel may perceive the defendants’ as different

from the original defendants, it is just too long to wait in the course of this litigation. The

plaintiff can, without undue delay and without any prejudice to the defendants named or

needed to be named, proceed on his claim as to whether his rights were violated under

the circumstances that presented themselves on the date in question.

SO ORDERED.

       Dated at New Haven, Connecticut this 21st day of December 2018.



                                                          /s/ Janet C. Hall
                                                          Janet C. Hall
                                                          United States District Judge




                                               2
